KEVIN J. REDDINGTON * ATTORNEY AT LAW +» 1342 BELMONT STREET * BROCKTON, MASSACHUSETTS 02301 « (508) 583-4280/(508) 580-6186

 

 

Case 1:21-cv-10615-ADB Document 7 Filed 05/07/21 Page 1 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

JOSEPH FOLEY and MELISSA FOLEY
Individually and as Personal Representatives of
The Estate of JOSEPH PARKER FOLEY,

Plaintiffs C.A. NO. 1:21-CV-10615-ADB

JOHN BLAKE and DUXBURY PUBLIC
SCHOOLS,
Defendants

)

)

)

)

)

VS, )
" )
)

)

)

)

 

ANSWER OF DEFENDANT, JOHN BLAKE, COUNTERCLAIM AND DEMAND FOR
JURY TRIAL

Now comes the defendant, John Blake, in the above numbered cause and for his answer
states;
FIRST DEFENSE

The defendant states that the complaint fails to state a claim against the defendant, John
Blake, upon which relief can be granted and therefore must be dismissed pursuant to F.R.C.P.
12(B)(6).
SECOND DEFENSE

As it relates to the first unnumbered paragraph in the plaintiffs’ complaint, the defendant,
Blake, admits that this action is brought by the plaintiffs in their representative capacity as
representatives of the Estate of Joseph Parker Foley. Further, the defendant admits that Joseph
Parker Foley was a student at the Duxbury Middle Schoo! and admits that he was employed as a

physical education and health teacher at said school.

 

 
KEVIN J. REDDINGTON * ATTORNEY AT LAW + 1342 BELMONT STREET * BROCKTON, MASSACHUSETTS 02301 + (508) 583-4280/(508) 580-6186

 

 

Case 1:21-cv-10615-ADB Document 7 Filed 05/07/21 Page 2 of 7

Further, the defendant, Blake, admits that Joseph Parker Foley died in 2020. As it relates
to the balance of the narrative allegations set forth in the unnumbered paragraph of introduction
in the plaintiffs complaint, the defendant denies the remainder of the allegations and calls upon
the plaintiffs to prove the same.

PARTIES

The defendant, Blake, admits the allegations contained in paragraphs 1-6 of the plaintiff's
complaint pertaining to the identification of the parties to this action.
FACTUAL ALLEGATIONS

The defendant, Blake, admits paragraphs 7-10 of the plaintiffs complaint.

The defendant, Blake, denies the allegations set forth in paragraphs 11 and 12 and calls
upon the plaintiffs to prove the same.

The defendant, Blake, admits the allegations in paragraph 13 ion that he stood as a
teacher employed by the Duxbury Public Schools where Joseph Parker Foley was a student.

The defendant, Blake, denies the allegations set forth in paragraph 14 of the complaint |
and callus upon the plaintiffs to prove the same.

The defendant, Blake, admits the allegations set forth in paragraph 15.

The defendant, Blake, denies the allegations set forth in paragraphs 16-18 of the
plaintiffs’ complaint and calls upon the plaintiffs to prove the same.

The defendant, Blake, neither admits nor denies the allegations in paragraph 19 of the
complaint as he is without personal knowledge of the veracity of the same,

The defendant, Blake, denies the allegations set forth in paragraphs 20-29 of the

plaintiffs’ complaint and calls upon them to prove the same.

 

 
KEVIN J. REDDINGTON * ATTORNEY AT LAW « 1342 BELMONT STREET * BROCKTON, MASSACHUSEFTS 02301 * (508) 583-4280/(508) 580-6186

 

 

Case 1:21-cv-10615-ADB Document 7 Filed 05/07/21 Page 3 of 7

The defendant, Blake, neither admits nor denies the allegations set forth in paragraph 30
of the complaint as he without personal knowledge of the veracity of the same.

The defendant, Blake, denies the allegations set forth in paragraphs 31-38 of the
plaintiffs’ complaint and calls upon the plaintiffs to prove the veracity of the same.

The defendant, Blake, admits that Foley’s parents complained to the Duxbury Public
Schools as well as the Massachusetts Department of Education as well as other public
institutions and news media outlets.

The defendant, Blake, neither admits nor denies the allegations set forth in paragraph 40
as he is without personal knowledge of the veracity of the same. ‘The defendant, Blake, admits
that Attorney Ryan engaged in an investigation and her findings and conclusions are set forth in
her report filed with the Duxbury Public Schools.

COUNT I
Assault and Battery

The defendant, Blake, does repeat and reallege his responses to paragraphs 1-40 above as
if specifically set forth herein.

The defendant, Blake, denies the allegations set forth in paragraphs 42-44.
COUNT I

The defendant, Biake, does repeat and reallege his responses to paragraphs 1-40 above as
if specifically set forth herein.

The defendant, Blake, neither admits nor denies the allegations set forth in paragraphs
46-48 as they are alleged statements of law and no answer is required.

The defendant, Blake, denies the allegations set forth in paragraphs 49 and 50 and calls

upon the plaintiffs to prove the veracity of the same.

 

 
4

KEVIN J. REDDINGTON * ATTORNEY AT LAW * 1342 BELMONT STREET *¢ BROCKTON, MASSACHUSETTS 02301 « (508) 583-4280/(508) 580-6186

 

 

Case 1:21-cv-10615-ADB Document 7 Filed 05/07/21 Page 4 of 7

COUNT III
Violations of 42 U.S.C. 81983

The defendant, Blake, repeats and realleges his responses to paragraphs 1-40 of the
plaintiffs’ complaint as if specifically set forth herein.

The defendant, Blake, denies the allegations set forth in paragraphs 52-56 of the
plaintiff's complaint and calls upon the plaintiffs to prove the veracity of the same.
COUNT IV
Violation of Title [X of the 1972 Education Act

No answer to the Count is required as such allegations pertain to co-defendant, Duxbury

Public Schools.

COUNT V
Violation of M.G.L. Chapter 258 §2 (Tort Claims Act)

No answer is required to this Count by the defendant, Blake, as this Count and the

allegations are directed at co-defendant, Duxbury Public Schools.

COUNT VI
Intentional Infliction of Emotional Distress

The defendant, Blake, repeats and realleges his responses to the plaintiff's complaint as if
specifically set forth herein.

The defendant, Blake, denies the allegations set forth in paragraphs 73-78 of the
plaintiffs’ complaint and calls upon the plaintiffs to prove the veracity of the same.

COUNT Vil
Negligent Infliction of Emotional Distress

The defendant, Blake, repeats and realleges his responses to the plaintiff's complaint as if
specifically set forth herein,
The defendant, Blake, denies the allegations set forth in paragraphs 80-90 of the

plaintiffs’ complaint and calls upon the plaintiffs to prove the veracity of the same.

 

 
KEVIN 3. REDDINGTON * ATTORNEY AT LAW « 1342 BELMONT STREET * BROCKTON, MASSACHUSETTS 02301 « (508) 583-4280/(508) 580-6186

 

 

Case 1:21-cv-10615-ADB Document 7 Filed 05/07/21 Page 5 of 7

COUNT VHI
Lass of Consortium

The defendant, Blake, repeats and realleges his responses to the plaintiff's complaint as if
specifically set forth herein,

The defendant, Blake, does not respond to paragraph 92 as it is a statement of law and no
answer is required.

The defendant, Blake, denies the allegations set forth in paragraphs 93 and 94 of the
plaintiffs’ complaint.

COUNTERCLAIM

The defendant, John Blake, does state that the plaintiffs, Joseph Foley and Melissa Foley,
both individually and as personal representatives of the Estate of Joseph Parker Foley, did
intentionally and maliciously cause written correspondence accusing the defendant, Blake, of
despicable acts well knowing the malicious and reckless nature of their writings which were
distributed to public newspapers in a campaign of character assassination against John Blake as
well as public institutions and departments in the Town of Duxbury.

The plaintiffs, Joseph Foley and Melissa Foley, both individually and in their capacity as
personal representatives of the Estate of Joseph Parker Foley did willfully, intentionally and
maliciously make statements to numerous people in the Town of Duxbury well knowing that
they were untrue; said statements holding the plaintiff in counterclaim up to scorn, ridicule and
loss of employment.

Said written statements were malicious and accused the defendant of crimes and
constitute libel.

Said oral statements were malicious and accused the defendant of crimes and constitute

slander. .

 

 
KEVIN J. REDDINGTON © ATTORNEY AT LAW « 1342 BELMONT STREET * BROCKTON, MASSACHUSETTS 92301 * (508) 583-4280/(508) 580-6186

 

 

Case 1:21-cv-10615-ADB Document 7 Filed 05/07/21 Page 6 of 7

Such conduct caused the defendant and his family emotional distress. The plaintiff's did
intentionally and recklessly inflict emotional distress on the plaintiff in counterclaim.

The aforesaid conduct of the plaintiffs, individually and as personal representatives of the
Estate of Joseph Parker Foley did therefore libel the plaintiff in counterclaim, slander the
plaintiff in counterclaim and intentionally inflict emotional distress and caused irreparable
damage to his reputation in the community.

As a result of the aforesaid conduct of the defendants in counterclaim the plaintiff was
damaged economically, emotionally as well as destruction of his reputation, all to his loss.

WHEREFORE, the plaintiff in counterclaim demands judgment against the defendants in

counterclaim for his damages and losses as set forth above.

DEMAND FOR JURY TRIAL

The defendant, John Blake, hereby demands a trial by jury on all claims against him.

John Blake,
By his attorney

is! Kevin J. Reddington

 

Kevin J. Reddington, Esq.
1342 Belmont Street, Suite 203
Brockton, MA 02301

(508) 583-4280

BBO #414160
kevinreddington@msn.com

 

 

 

 

 
KEVIN J. REDDINGTON *® ATTORNEY AT LAW « 1342 BELMONT STREET * BROCKTON, MASSACHUSETTS 02301 « (508) 583-4280/(508) 580-6186

 

 

Case 1:21-cv-10615-ADB Document 7 Filed 05/07/21 Page 7 of 7

CERTIFICATE OF SERVICE

I, Kevin J. Reddington, Esq., hereby certify that the foregoing, filed through the
Electronic Case Filing System, will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing and that a paper copy shall be served upon those
indicated as non-registered participants on May 7, 2021.

ANSWER OF DEFENDANT, JOHN BLAKE, COUNTERCLAIM AND DEMAND FOR
JURY TRIAL

/s/ Kevin J. Reddington

Kevin J. Reddington, Esq.

 

 

 

 
